DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 25 July 2022 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 21-24 are cancelled; claims 1-5, 7-13, and 15-20 are currently amended; claims 6 and 14 are original.

Information Disclosure Statement
The information disclosure statement filed 25 July 2022 fails to fully comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
(a) Foreign patent reference CN 103064833 A does not include any English corresponding to the publication, nor has a concise explanation of the relevance been provided as per 37 CFR 1.98(a)(3)(i). The only English included is a copy of the cover sheets from the IDS filed on 12/13/2021, and appears to have been erroneously included. 
(b) The NPL reference “Monday.com et al.” dated Aug. 9, 2019 does not readily correspond to any referenced filed. One reference filed does include 16 screenshots, however, this reference is not clearly a YouTube video, does not clearly recite Monday.com as a title, and instead appears to have “Basic walkthrough” or “Events Overview 2019” as the title. As such, it is not clear if this is the correct document corresponding to the reference listed in the IDS. As such, it does not comply with 37 CFR 1.98(a)(2) as no legible copy of the cited non-patent literature publication could be identified as being filed.
(c) The IDS listing “https://web.archive.org/web/201 611041 70936/https://dapulse.com/ (Year: 2016)” does not comply with 37 CFR 1.98(b) as it only appears to list the place of publication and the date. 37 CFR 1.98(b) requires “publisher, author (if any), title, relevant pages of the publication, and date and place of publication.”

The information disclosure statement (IDS) submitted on 02 August 2022 is in compliance with the provisions of 37 CFR 1.97.  As stated in Applicant’s filing, the IDS filed 02 August 2022 is a re-file of the IDS submitted on 25 July 2022, and was filed solely to correct the issues of the IDS filed 25 July 2022 above as brought up by Examiner and discussed via telephone on 02 August 2022. 

Accordingly, the IDS filed 25 July 2022 has been placed in the application file, but the information referred to therein has not been considered as to the merits, and instead the re-filed IDS submitted on 02 August 2022 is being considered by the examiner. 



Response to Arguments
Applicant’s arguments, see pages 12-13, with respect to the rejections of claims 1-20 under 35 USC §112(a) have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 USC §112(a) has been withdrawn in view of Applicant’s amendments to the claims. 

Applicant’s arguments, see pages 13-14, with respect to the rejections of claims 1-20 under 35 USC §102 and claims 21 and 23 under 103 have been fully considered and are persuasive.  The rejections of claims 1-21 and 23 have been withdrawn in view of Applicant’s amendments to the claims.

Allowable Subject Matter
Claims 1-20 are allowed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167